Justice’s return not to be contradicted by affidavits.Several reasons were assigned by the plaintiff in eertiorari, for the reversal of the judgment of the justice. These reasons complained of the irregularity of the proceedings of the justice. These irregularities [107] not appearing on the transcript of the record sent up by the justice, the plaintiff took. a rule on the justice, calling on him to state certain proceedings had before him on the trial of the cause below. In compliance with this rule, the justice made a return, denying the facts on which the plaintiff relied for a reversal of the judgment.An attempt was then made to contradict the i’eturn of the justice, by the affidavits of by-standers. But the court would not endure that practice, and affirmed the judgment.